Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/20/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 23-42 have been considered and examined.  Claim(s) 1-22 has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jackson Ho on 08/18/2022.

The application has been amended as follows: 
In the claims,
In claim 23 line 10, delete "dynamic optical material" and INSERT - -dynamic optical isolation material--.
In claim 24 lines 2-3, delete "dynamic optical material" and INSERT - -dynamic optical isolation material--.
In claim 25 lines 2-3, delete "dynamic optical material" and INSERT - -dynamic optical isolation material--.


Allowable Subject Matter
Claims 23-42 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 23 is allowable because limitations a pixel array device comprising:  a dynamic optical isolation material attached to a sidewall of a first pixel in the array, the sidewall located in the lane between the first pixel and another pixel in the array, the dynamic optical isolation material switchable between a plurality of optical states comprising a first optical state configured to hinder a transmission of light through the dynamic optical isolation material and a second optical state configured to allow light to pass through the dynamic optical material, the dynamic optical isolation material configured to switch between optical states based on a state trigger, the lane between the first pixel and the another pixel in the array configured so that when the dynamic optical isolation material in the lane is in the second optical state, the lane is transparent are not disclosed. 
The closest prior art are Yamane (JP2017204551A) and Koseki (JP6186904B2). While Yamane discloses a pixel array device (Fig. 1-3;  The light-emitting devices is a pixel array because the light emitting elements may be individually turned on and off. Page 2/8 paragraph beginning “According to the present invention,…”.  Page 3/8 paragraph beginning “The light emitting device 1 of the present embodiment…”) comprising: an array of pixels (10(11) light emitting element) and Koseki discloses A pixel array device comprising: an array of pixels (Fig. 4A and 4B; 11 light emitting element), each pixel separated from an adjacent pixel in the array by a lane (space between 11s), each pixel having sidewalls (Fig. 4A and 4B). Neither Yamane nor Koseki disclose or suggest in summary a dynamic optical isolation material attached to a sidewall of a first pixel in the array, the sidewall located in the lane between the first pixel and another pixel in the array, the dynamic optical isolation material switchable between a plurality of optical states comprising a first optical state configured to hinder a transmission of light through the dynamic optical isolation material and a second optical state configured to allow light to pass through the dynamic optical material, the dynamic optical isolation material configured to switch between optical states based on a state trigger, the lane between the first pixel and the another pixel in the array configured so that when the dynamic optical isolation material in the lane is in the second optical state, the lane is transparent.  Claim 23 line 13 uses the limitation “when”.  The examiner takes the limitation in claim 23 lines 13 of “the second optical state” to be positively recited.
Claim 37 is allowable because limitations a pixel array device comprising: a thermochromic material attached to sidewalls of the pixels in the array, the sidewalls located in the lanes between adjacent pixels in the array, the thermochromic material switchable between a transparent and non-transparent state as a result of temperature changes in the thermochromic material, the lanes configured so that when the thermochromic material in the lanes is in the transparent state, the lanes are transparent are not disclosed. 
The closest prior art are Yamane and Koseki. While Yamane discloses a pixel array device (Figs. 1-3) comprising: an array of pixels (10(11)), each pixel having sidewalls (40 side surface), the array of pixels (see Figs 1-3) is segmented into groups of pixels such that each group may be individually addressable (The light-emitting devices are a pixel array because the light emitting elements may be individually turned on and off. Also Page 2/8 paragraph beginning “According to the present invention,…” shows that there are groups of pixels.); and Koseki discloses a pixel array device (Fig. 4A and 4B) comprising: an array of pixels (11), each pixel separated from an adjacent pixel in the array by a lane (see Fig. 4A), each pixel having sidewalls (Fig. 4B). Neither Yamane nor Koseki disclose or suggest in summary a thermochromic material attached to sidewalls of the pixels in the array, the sidewalls located in the lanes between adjacent pixels in the array, the thermochromic material switchable between a transparent and non-transparent state as a result of temperature changes in the thermochromic material, the lanes configured so that when the thermochromic material in the lanes is in the transparent state, the lanes are transparent.
Claim 40 is allowable because limitations a pixel array device comprising: a photochromic material attached to sidewalls of the pixels in the array, the sidewalls located in the lanes between adjacent pixels in the array, the photochromic material switchable between a transparent and non-transparent state, the lanes configured so that when the photochromic material in the lanes is in the transparent state, the lanes are transparent are not disclosed. 
The closest prior art are Yamane and Koseki. While Yamane discloses a pixel array device (Figs 1-3) comprising: an array of pixels (10(11)), each pixel having sidewalls (see Figs 1-3b; 40 side surface), the array of pixels is segmented into groups of pixels such that each group may be individually addressable (The light-emitting devices is a pixel array because the light emitting elements may be individually turned on and off. Also Page 2/8 paragraph beginning “According to the present invention,…”.  This shows that pixels may be in groups.); and Koseki discloses a pixel array device (Fig. 4A and 4B) comprising: an array of pixels (11 light emitting element), each pixel separated from an adjacent pixel in the array by a lane (see Fig. 4A), each pixel having sidewalls (Fig. 4B). Neither Yamane nor Koseki disclose or suggest in summary a photochromic material attached to sidewalls of the pixels in the array, the sidewalls located in the lanes between adjacent pixels in the array, the photochromic material switchable between a transparent and non-transparent state, the lanes configured so that when the photochromic material in the lanes is in the transparent state, the lanes are transparent.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875